Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 3, 7 - 11, 15 are pending.  Canceled claims are 4-6, 12-14 on 6/30/2022.
Claims 1, 9 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein classifying a uniform resource locator (URL) corresponding to at least one website accessed by a user during a predetermined time period and associated with at least one segment, and classifying URLs according to a plurality of categories, and based on at least one segment and a learned classification model, and wherein determining a category of a website preferred by a user, and based on the user’s website access history during a predetermined time period, and access history with respect to the at least one website during a preconfigured predetermined time period, and a result of the classification, and wherein calculating, with respect to one or more websites, a first ratio of the number of accesses of a user who has accessed a website corresponding to a specific URL, and to the number of accesses of the user who has accessed the website during a predetermined time period as access history with the respect to the website, and wherein calculating, with respect to one or more websites, a second ratio of the number of accesses of a user who has accessed the website and the number of accesses of all users who have accessed the website during a predetermined time period as access history with respect to the at least one website, and wherein calculating a preference with respect to each of the plurality of categories based on a user’s website access history during a predetermined time period, as access history with respect to at least one website, the first ratio and the second ratio of the number of accesses of a user, and results of the classification, and wherein determining a category of the website preferred by a user based on the calculated preference, in addition to the other limitations in the specific manner as recited in claims 1 - 3, 7 - 11, 15.  
  
Claims 2, 3, 7, 8 are allowed due to allowed base claim 1.  
Claims 10, 11, 15 are allowed due to allowed base claim 9.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/KYUNG H SHIN/                                                                                                                       7-30-2022Primary Examiner, Art Unit 2452